DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 19 and 20 are objected to because of the following informalities:
(claim 14, line 3) “to the remove the electro-hydraulic lock” should be changed to “to remove the electro-hydraulic lock”.
(claim 19, line 1) “at least downhole tool” should be changed to “at least one downhole tool”.
(claim 20, line 4) “a closed position” should be changed to “the closed position”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Getzlaf et al. (2016/0265310).
As concerns claim 1, Getzlaf shows a method (Fig. 1-7) comprising: disposing an electronic initiator sleeve (10) within a closed wellbore (200) penetrating at least a portion of a subterranean formation (400), wherein the electronic initiator sleeve comprises: a housing (12) having at least one port (18), a sleeve (14) in a closed position, an actuator (15), and at least one sensor (26); increasing fluid pressure within the closed wellbore for a period of time, wherein the sleeve remains in the closed position during the period of time (paragraph 0083 & 0084); detecting a signal with the at least one sensor (paragraph 0049-0053 & 0084); and actuating the actuator in response to the signal to transition the sleeve from the closed position to an open position (paragraph 0050, 0054-0056 & 0084).
As concerns claim 2, Getzlaf shows wherein the at least one port is exposed when the sleeve transitions from the closed position to the open position, and wherein a route of fluid communication between the closed wellbore and the subterranean formation is established through the at least one port (Fig. 5).
As concerns claim 3, Getzlaf shows wherein the route of fluid communication is an initial route of fluid communication established between the closed wellbore and the subterranean formation (Fig. 5).
As concerns claim 4, Getzlaf shows wherein the closed wellbore comprises a cement sheath that is substantially unbroken when the electronic initiator sleeve is disposed within the closed wellbore (paragraph 0036).
As concerns claim 5, Getzlaf shows wherein the cement sheath is broken after the sleeve transitions from the closed position to the open position (paragraph 0042).
As concerns claim 6, Getzlaf shows wherein the electronic initiator sleeve further comprises: an electro-hydraulic lock (24) that maintains the sleeve in the closed position until removed (paragraph 0057, 0062 & 0084); and a shear pin (42) that maintains the sleeve in the closed position until sheared (paragraph 0083 & 0084).
As concerns claim 7, Getzlaf shows wherein the electro-hydraulic lock is removed by actuating the actuator in response to the signal (paragraph 0084).
As concerns claim 8, Getzlaf shows wherein the signal comprises a pulse signal, a discrete threshold signal, a series of discrete threshold signals over time, a series of ramping signals over time, a pulse width modulated signal, a signal profile, or any combination thereof (paragraph 0049-0053).
As concerns claim 9, Getzlaf shows wherein the signal is generated by adjusting one or more of a pressure in the closed wellbore, a temperature in the closed wellbore, a pH in the closed wellbore, a flow rate in the closed wellbore, an acoustic vibration in the closed wellbore, a magnetic field in the closed wellbore, an electromagnetic field in the closed wellbore, or any combination thereof (paragraph 0049-0053).
As concerns claim 10, Getzlaf shows wherein the electronic initiator sleeve further comprises on-board electronics (30), and wherein the method further comprises: sending an electrical signal from the sensor to the on-board electronics based on the signal (paragraph 0072 & 0084); and sending an actuation signal from the on-board electronics to the actuator based on the electrical signal (paragraph 0072 & 0084).
As concerns claim 11, Getzlaf shows wherein there is a time delay between sending the electrical signal from the sensor to the on-board electronics and sending the signal from the on-board electronics to the actuator (paragraph 0072 & 0084).
As concerns claim 12, Getzlaf shows an electronic initiator sleeve (10) comprising: a housing (12) comprising one or more ports (18); at least one sensor (26) coupled to the housing (Fig. 1, 3, 5 & 7); a sleeve (14) disposed within the housing that is configured to transition from a closed position to an open position exposing the one or more ports (Fig. 1, 3 & 5); an actuator (15) disposed within the housing, wherein the actuator actuates in response to detection of a signal by the at least one sensor and maintains the sleeve in the closed position until actuated (paragraph 0049-0056 & 0084); and a shear pin (42) that maintains the sleeve in the closed position until sheared (paragraph 0083 & 0084).
As concerns claim 13, Getzlaf shows an electro-hydraulic lock (24) coupled to the actuator that maintains the sleeve in the closed position until removed (paragraph 0057, 0062 & 0084), wherein the electro-hydraulic lock is removed upon actuation of the actuator (paragraph 0084).
As concerns claim 14, Getzlaf shows wherein the electro-hydraulic lock includes a rupture disk (3220) and a piercing mechanism (3228) that ruptures the rupture disk upon actuation of the actuator to remove the electro-hydraulic lock (Fig. 8 & 9; paragraph 0062).
As concerns claim 15, Getzlaf shows wherein the at least one sensor comprises a pressure sensor, a temperature sensor, a pH sensor, a flow sensor, a hydrophone, a 
As concerns claim 16, Getzlaf shows a system (Fig. 1-7) comprising: a wellbore (200) having a wellhead (not shown); a tubular string (100) disposed within the wellbore and depending from the wellhead (inherent that a wellbore string, such as a casing string, would depend from a hanger supported within a wellhead); an electronic initiator sleeve (10) incorporated into the tubular string in a position farthest from the wellhead (Fig. 14), wherein the electronic initiator sleeve comprises: a housing (12) comprising one or more ports (18); at least one sensor (26) coupled to the housing (Fig. 1, 3, 5 & 7); an actuator (15) disposed within the housing that actuates in response to detection of a signal by the at least one sensor (paragraph 0049-0056 & 0084); and a sleeve (14) disposed within the housing that is configured to transition from a closed position to an open position upon actuation of the actuator (Fig. 1, 3 & 5; paragraph 0050, 0054-0056 & 0084).
As concerns claim 17, Getzlaf shows wherein the electronic initiator sleeve further comprises on-board electronics (30) coupled to the sensor and the actuator (paragraph 0072 & 0084).
As concerns claim 18, Getzlaf shows wherein the at least one sensor comprises a pressure sensor, a temperature sensor, a pH sensor, a flow sensor, a hydrophone, a vibrational sensor, an acoustic sensor, an accelerometer, a piezoelectric sensor, a strain gauge, or any combination thereof (paragraph 0049-0053).
As concerns claim 19, Getzlaf shows at least one downhole tool incorporated into the tubular string (paragraph 0027 & 0042).
As concerns claim 20, Getzlaf shows wherein the electronic initiator sleeve further comprises: an electro-hydraulic lock (24) coupled to the actuator that maintains the sleeve in the closed position until removed (paragraph 0057, 0062 & 0084); and a shear pin (42) coupled to the housing that maintains the sleeve in the closed position until sheared (paragraph 0083 & 0084).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Green et al. (2016/0312579) and Neer (2014/0000909).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679